                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

CITRUS CONTRACTING LLC,

                       Plaintiff,

v.                                                        Case No: 6:19-cv-1161-Orl-31LRH

PHILADELPHIA INDEMNITY
INSURANCE COMPANY,

                       Defendant.


                                            ORDER
        This cause comes before the Court on Defendant's Amended Opposed Motion to Compel

Appraisal and Stay Litigation and Discovery (Doc. 25) filed July 31, 2019.

        On September 30, 2019, the United States Magistrate Judge issued a report (Doc. 25)

recommending that the motion be granted. No objection to the report has been filed. Therefore,

it is

        ORDERED as follows:

        1.    The Report and Recommendation is CONFIRMED and ADOPTED as part of this

              Order.

        2.    The Defendant's Amended Motion to Compel Appraisal and Stay Litigation and

              Discovery is GRANTED. This case is STAYED pending the appraisal, which

              the parties shall conduct in accordance with the insurance policy.

        3.    The parties shall file a joint report by November 6, 2019, and every 90 days

              thereafter informing the Court of the status of the appraisal. The parties are to

              notify the Court immediately upon completion of the appraisal process.
       4.     The Clerk is directed to administratively close this case.


       DONE and ORDERED in Chambers, Orlando, Florida on October 15, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                               -2-
